Citation Nr: 0007535	
Decision Date: 03/21/00    Archive Date: 03/28/00

DOCKET NO.  96-11 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to service connection for bilateral hearing 
loss.  


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


INTRODUCTION

The veteran had active service from June 1974 to January 
1977.  

The veteran requested a hearing at the RO and such was 
scheduled; however, the veteran failed to appear for the 
hearing and furnished no good reason for his failure to 
attend.  


FINDINGS OF FACT

1.  The claim for service connection for a low back disorder 
is not supported by cognizable evidence showing that the 
claim is plausible or capable of substantiation.  

2.  The claim for service connection for bilateral hearing 
loss is not supported by cognizable evidence showing that the 
claim is plausible or capable of substantiation.  


CONCLUSIONS OF LAW

1.  The claim for service connection for a low back disorder 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The claim for service connection for a bilateral hearing 
loss is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question to be answered with respect to these 
claims for service connection is whether the claims are well 
grounded.  A well-grounded claim is one which would justify a 
belief by a fair and impartial individual that the claim is 
plausible.  If the claim is not well grounded, the claim must 
fail and there is no further duty to assist the veteran 
because additional development would be futile.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

Factual Background.

Low Back Disorder.  The service medical records are negative 
as to the presence of a low back disorder.  There are no 
complaints, findings or treatment indicative of the presence 
of any low back disorder, acute or chronic.  Post service 
records are also negative as to the presence of a low back 
disorder until many years after service discharge.

Following the veteran's claim for service connection in March 
1995, attempts were made by the RO to obtain early post-
service medical records referenced by the veteran.  The 
earliest medical records obtained were from the mid-1980's, 
but these records made no mention of any low back disorder.  
Later records to include Social Security Administration 
records did show that the veteran had sustained a work injury 
to his back in 1990 and that this marked the onset of his low 
back problems.  On VA examination in September 1995, the 
veteran attributed his back problems to a series of work 
injuries beginning in 1988.  The examiner's diagnosis was 
history of several muscular ligamentous sprains of the 
lumbosacral spine.  

The veteran has furnished no competent medical evidence 
relating any current low back disorder to his period of 
service.  The veteran's claim was denied by the RO as not 
well grounded.  

Bilateral Hearing Loss.   Service medical records reveal that 
the veteran complained of hearing problems on one occasion 
aboard ship in February 1976.  While an audiometric study at 
that time showed a decrease in hearing acuity when compared 
to the baseline audiogram done at time of service entrance, 
no hearing loss disability was shown.  The veteran was fitted 
for and furnished ear plugs.  There were no subsequent 
complaints with respect to hearing problems during the 
remainder of the veteran's service and his audiogram on 
separation examination in December 1976 was also negative for 
hearing loss disability.  

Post service medical records are also negative for any 
demonstration of hearing loss disability.  On VA audiometric 
examination, conducted in September 1995 in conjunction with 
the veteran's claim, the veteran's pure tone thresholds at 
500, 1,000, 2,000, 3,000, and 4,000 cycles per second (Hertz) 
on the right were 10, 10, 10, 5 and 10 decibels respectively 
and on the left were 5, 10, 15, 10, and 15 decibels 
respectively.  Speech recognition in the right ear was 
reported as 100 percent and in the left ear as 96 percent.  

Criteria

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, which is incurred in or 
aggravated by the veteran's period of active service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999).  

A well-grounded claim for service connection requires, at the 
least, a showing that the veteran now has the claimed 
disorder.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
between the in-service disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  

For the purposes of applying the laws administered by the VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (1999).

Analyses

Low Back Disorder.  While the veteran is currently shown to 
have a low back disorder, a well-grounded claim for service 
connection also requires competent evidence of incurrence or 
aggravation of disease or injury in service, and of a nexus 
between the in-service injury or disease and the current 
disability.  See Caluza  

Here, there is no indication in the service medical records 
of the presence of any chronic disability of the low back.  
There is also a lack of any early post-service findings 
showing the presence of such disorder.  It was not until 1990 
that a low back disorder was identified by competent medical 
evidence and this evidence fails to relate the disorder to 
service.  The present record contains no medical evidence or 
competent medical opinion which tends to relate any presently 
existing low back disorder to any disease or injury of the 
veteran's military service that ended many years ago.

While the Board has considered the veteran's contention that 
his low back disorder began in service, it is insufficient to 
establish the presence of a chronic low back disorder during 
service or a medical nexus between any current low back 
disability and the veteran's period of service which ended 
many years previously.  The veteran has offered no competent 
(medical) evidence to support his claim; and as a layman, he 
is not competent to render a medical opinion as to such 
relationship.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Since no chronic low back disorder was present during service 
and since there is no competent medical evidence to link any 
currently existing low back disorder to service or any 
incident of service, the claim is not well grounded.  

Bilateral Hearing Loss.  In regard to this claim, the Board 
notes that while there were some elevated audiometric 
readings on entrance and during service, these same records 
do not reflect the presence of a hearing loss disability at 
any time during service.  More importantly, there is no 
current showing of a hearing loss disability for VA purposes 
for which service connection might be granted.  

As set out above, impaired hearing will be considered to be a 
disability for VA purposes when the auditory threshold level 
in any of the frequencies 500, 1,000, 2,000, 3,000 and 4,000 
Hertz is 40 decibels or greater; or the thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or speech recognition scores are less than 94 percent.  38 
C.F.R. § 3.385.  

In the present case, the veteran's current hearing fails to 
meet any of the standards that would render his hearing loss 
a disability for VA purposes.  The veteran has no threshold 
level of 40 decibels or greater in any of the considered 
frequencies in either ear.  He does not have thresholds of 26 
decibels or greater in at least three of the considered 
frequencies in either ear.  Finally, his speech recognition 
scores are 100 percent in the right ear and 96 percent in the 
left.  

In the instant case, the Board finds that the record does not 
establish that the veteran has a current hearing loss 
disability as defined by 38 C.F.R. § 3.385.  The VA 
audiometric examination conducted in September 1995 shows 
that the veteran's level of hearing loss does not meet the 
regulatory requirements for a hearing loss disability.  
Therefore, the Board must conclude that the veteran's claim 
of entitlement to service connection for bilateral hearing 
loss is not well grounded as the evidence does not establish 
that the veteran currently has the claimed disability for VA 
purposes.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (absent proof of a present disability there can be no 
valid claim).  Since the veteran's demonstrated hearing loss 
fails to meet the VA standards for hearing disability under 
38 C.F.R. § 3.385, his claim is not well grounded.  

The Board finds that the RO has advised the appellant of the 
evidence necessary to establish well-grounded claims and the 
veteran has not indicated the existence of any post service 
medical evidence that has not already been obtained that 
would well ground his claims.  McKnight v. Gober, 131 F.3d 
1483 (Fed.Cir. 1997); Epps v. Gober, 126 F.3d 1464 (Fed.Cir. 
1997).  


ORDER

Service connection for low back disability is denied.  

Service connection for a bilateral hearing loss is denied.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

 

